Title: To Thomas Jefferson from Thomas Law, 4 December 1825
From: Law, Thomas
To: Jefferson, Thomas

Dear SirDecr 4th 1825—Permit me to introduce two friends of Mr Owen who are on their way to Harmony, Laudably zealous to make an experiment, which they sincerely believe will be beneficial as an example to mankind—Captain McDonald & Mr Whitehill presented yesterday a large model of the intended Square of buildings to Mr Adams—the particulars of which they will explain—by them I send a pamphlet explaining the proceedings of a meeting in Washington to appoint a Comee to present a memorial to Congress in favor of a National circulating Medium—I am now preparing an address to the National Institute on the same subject, & hope for success—I have now reached my grand chlimacteric, & shall rejoice if I close my career, by witnessing the introduction of a currency which will enable the Genl Govt & state Govts to make canals rooads & railways & introduce manufactures—With sincere respect esteem & regardThos Law.